NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

KATHERINE A. CHMIELEWSKI and       )
PAUL CHMIELEWSKI, as Personal      )
Representative of the Estate of Chester J.
                                   )
Chmielewski, Deceased,             )
                                   )
             Appellants,           )
                                   )
v.                                 )                Case No. 2D13-4923
                                   )
CITY OF ST. PETE BEACH, FLORIDA,   )
a municipal corporation,           )
                                   )
             Appellee.             )
__________________________________ )

Opinion filed August 27, 2014.

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Jennifer A. Winegardner of The Chase Law
Firm, Tallahassee; and M. Stephen Turner
and Leonard M. Collins of Broad & Cassel,
Tallahassee, for Appellants.

Susan H. Churuti of Bryant Miller Olive P.A.,
Tampa; and Elizabeth W. Neiberger of Bryant
Miller Olive, P.A., Tallahassee, for Appellee.

Michael J. Glazer and Steven M. Hogan of
Ausley McMullen, Tallahassee, for Amicus
Curiae The First Amendment Foundation,
Inc.
LaROSE, Judge.

              Chester J. and Katherine A. Chmielewski, the original parties in this case,1

appeal the trial court's order granting, with prejudice, the City of St. Pete Beach's motion

to dismiss their complaint for failure to state a cause of action. The Chmielewskis had

filed suit to secure the disclosure of public records. We have jurisdiction, see Fla. R.

App. P. 9.030(b)(1)(A), and reverse.

              The Chmielewskis own a home on subdivision property in the City near

the Don Cesar hotel. In 2006, the Chmielewskis sued the City to quiet title to a

beachfront parcel adjacent to their residential lot. About two years later, the

Chmielewskis and the City settled the lawsuit through mediation. The City

acknowledged the Chmielewskis as the fee simple owners of the disputed parcel. As

owner of the nearby Don Vista Community Center, the City agreed that its ownership

did not give "members of the general public the right to travel onto" the parcel now quiet

titled to the Chmielewskis. The parties also agreed to the dismissal, with prejudice, of

the quiet title lawsuit. The parties recognized that settlement of the lawsuit did not

waive or relinquish any claims that either party "had, now has, or hereafter acquires

against the other party." Finally, the parties agreed that any ambiguity regarding the

meaning of the settlement agreement would be submitted to mediation. The parties'




              1
              During the pendency of this appeal, Mr. Chmielewski died. We granted a
motion for substitution of party and Paul Chmielewski, the parties' son and his father's
personal representative, has been substituted in this matter. See Fla. R. Civ. P.
1.260(a).

                                            -2-
settlement was memorialized in a stipulated final judgment entered by the trial court. 2

So ended the quiet title lawsuit.

              For purposes of our analysis, it is important to know that before settling

the quiet title lawsuit, the City engaged in private discussions with its counsel under

procedures specified in section 286.011(8), Florida Statutes (2008). Florida law is

solicitous of transparent government. Accordingly, as a general matter, meetings of

public bodies are open to the public. Section 286.011(8) provides a limited exception:

            (8) Notwithstanding the provisions of subsection (1), any
            board or commission of any state agency or authority or any
            agency or authority of any county, municipal corporation, or
            political subdivision, and the chief administrative or executive
            officer of the governmental entity, may meet in private with the
            entity's attorney to discuss pending litigation to which the
            entity is presently a party before a court or administrative
            agency, provided that the following conditions are met:

            (a) The entity's attorney shall advise the entity at a public
                meeting that he or she desires advice concerning the
                litigation.

            (b) The subject matter of the meeting shall be confined to
                settlement negotiations or strategy sessions related to
                litigation expenditures.

            (c) The entire session shall be recorded by a certified court
                reporter. The reporter shall record the times of
                commencement and termination of the session, all
                discussion and proceedings, the names of all persons
                present at any time, and the names of all persons
                speaking. No portion of the session shall be off the record.
                The court reporter's notes shall be fully transcribed and
                filed with the entity's clerk within a reasonable time after
                the meeting.

            (d) The entity shall give reasonable public notice of the time
                and date of the attorney-client session and the names of
                persons who will be attending the session. The session
                shall commence at an open meeting at which the persons

              2
                  Neither party appealed the final judgment. See Fla. R. App. P. 9.110(b).
                                              -3-
               chairing the meeting shall announce the commencement
               and estimated length of the attorney-client session and the
               names of the persons attending. At the conclusion of the
               attorney-client session, the meeting shall be reopened, and
               the person chairing the meeting shall announce the
               termination of the session.

            (e) The transcript shall be made part of the public record upon
                conclusion of the litigation.

(Emphasis added.)

              Such a meeting is a "shade meeting." See Sch. Bd. of Duval Cnty. v. Fla.

Pub. Co., 670 So. 2d 99, 99 (Fla. 1st DCA 1996). The parties before us agree on the

limited purpose of a shade meeting. They also acknowledge that upon conclusion of

the litigation discussed at the shade meeting, the transcript of the meeting is available

for public review. The Chmielewskis' access to the shade meeting transcript is the

center of the dispute before us. The City refuses to release it.

              A bit more background information will be helpful. As we know, in settling

the quiet title lawsuit, the parties agreed that members of the general public had no right

to traverse the Chmielewskis' property. Our record also reflects that the City owned and

leased out the community center. Activities at the community center attracted patrons

who did not reside in the subdivision. Over time, the Chmielewskis observed patrons

from the nearby community center traverse their property for beach access. Peace

eluded the City and the Chmielewskis. About a year after settling the quiet title lawsuit,

the Chmielewskis sued the City for inverse condemnation based on the continuous use

of their property by patrons of the community center. In the inverse condemnation

lawsuit, they sought the shade meeting transcript from the now concluded quiet title law

suit. The City balked. The Chmielewskis then filed a public records request. See

§ 119.07, Fla. Stat. (2009). The City refused to release the transcript, arguing that the
                                           -4-
quiet title action lived on. The City posited that the transcript remained exempt from

public disclosure.

              A third lawsuit followed. The Chmielewskis filed a complaint seeking

disclosure of public records. See § 119.11. The City moved to dismiss the complaint

because the shade meeting transcript remained exempt from disclosure.3 The City

argued that because the quiet title settlement provided for further mediation should a

dispute arise about the meaning of the agreement, the case was not concluded for

purposes of section 286.011(8)(e).

              The trial court dismissed the public records lawsuit. It ruled that the facts

and issues of both lawsuits were alike, even though the legal theories differed. The trial

court found the quiet title lawsuit to be "still pending," thus rendering the transcript "not

subject to disclosure as a matter of law." This was error.

              What is remarkable about the City's posture is that the mere potential for

postjudgment enforcement proceedings could indefinitely shield a shade meeting

transcript from public eyes, long after the underlying lawsuit ends. Unfortunately, the

City offers no meaningful standard to determine when a lawsuit is over. We have no

reason to doubt that with the entry of a final judgment disposing of the quiet title lawsuit,

that action ended. See Wagner v. Orange Cnty., 960 So. 2d 785, 791 (Fla. 5th DCA

2007) (noting that conclusion of the litigation generally occurs when final judgment is

entered). The City cannot seriously contend that any member of the public could not

have rightfully demanded the shade meeting transcript shortly after entry of the final


              3
               The City also filed various postjudgment motions in the quiet title action to
consolidate that action with the inverse condemnation case. The trial court denied the
motions. Other motions by the City attempted to enforce the prior settlement agreement
as applicable to the condemnation case.
                                            -5-
judgment. Apparently fearing some unarticulated maleficent use of the shade meeting

transcript, the City urges secrecy. But the legislature has already drawn the boundary

line; upon conclusion of a lawsuit, the shade meeting transcript becomes public.

              The City's posture calls for an unwarranted expansion of a limited

legislative exemption to the release of public records. It ignores Justice Brandeis'

maxim that "[s]unlight is said to be the best of disinfectants." Buckley v. Valeo, 424 U.S.
1, 67 n.80 (1976) (citing [Louis D.] Brandeis, Other People's Money [& How the Bankers

Use It] 62 (Nat'l Home Library Found. 1933) (1914)). In light of the legislative language,

we cannot agree with a position that makes the operation of government opaque. See

Bd. of Pub. Instruction of Broward Cnty. v. Doran, 224 So. 2d 693, 699 (Fla. 1969)

(noting that such matters as secret meetings and closed records have "become

synonymous with 'hanky panky' in the minds of public-spir[i]ted citizens"); Canney v. Bd.

of Pub. Instruction of Alachua Cnty., 278 So. 2d 260, 264 (Fla. 1973) ("If the board or

agency feels aggrieved, then the remedy lies in the halls of the Legislature and not in

efforts to circumvent the plain provisions of the statute by devious ways in the hope that

the judiciary will read some exception into the law."); City of Fort Myers v. News-Press

Pub. Co., Inc., 514 So. 2d 408, 411 (Fla. 2d DCA 1987) (same). Our duty is to construe

public records legislation in favor of open records; exemptions from disclosure are

construed narrowly and limited to their designated purpose. See Lightbourne v.

McCollum, 969 So. 2d 326, 332-33 (Fla. 2007) (addressing the public records act,

sections 119.01-.15); Zorc v. City of Vero Beach, 722 So. 2d 891 (Fla. 4th DCA 1998)

(addressing the Sunshine Law, section 286.011); Seminole Cnty. v. Wood, 512 So. 2d
1000, 1001 (Fla. 5th DCA 1987) (addressing closed litigation files).



                                           -6-
              The City must demonstrate the applicability of a statutory exemption. See

Lightbourne, 969 So. 2d at 333; Barfield v. Sch. Bd. of Manatee Cnty., 135 So. 3d 560,

562 (Fla. 2d DCA 2014); Rameses, Inc. v. Demings, 29 So. 3d 418, 421 (Fla. 5th DCA),

review denied, 47 So. 3d 1290 (Fla. 2010). We resolve any doubt in favor of disclosure.

See Morris Publ'g Grp., LLC v. Fla. Dep't of Educ., 133 So. 3d 957, 960 (Fla. 1st DCA

2013). Our review of what constitutes a public record is de novo. Id. at 959; Bruckner

v. City of Dania Beach, 823 So. 2d 167 (Fla. 4th DCA 2002) (applying the same

standard of review to section 286.011 cases).

              The City claims that when the Chmielewskis filed the inverse

condemnation lawsuit, it invoked the mediation process contained in the quiet title

settlement agreement. Thus, the City characterizes the matter at hand as an

enforcement proceeding stemming from the settlement of an earlier lawsuit. Not so.

Nothing in that settlement can be interpreted to suggest that the quiet title lawsuit is still

open, ongoing, or capable of being reopened as to ownership of the disputed parcel.4

Indeed, the parties requested and received a final judgment that ended the quiet title

lawsuit except for executory provisions of the agreement. See Wagner, 960 So. 2d at

791. Unlike the City, we can discern no meaningful connection between a lawsuit that

established the Chmielewskis' ownership of a parcel of land and a subsequent lawsuit

alleging a government taking, through inverse condemnation, of their property.




              4
              Paragraph 6 of the agreement merely provides that in the event of an
ambiguity regarding the meaning of the agreement, the parties will submit such issues
to the mediator for a further mediation conference. It goes on to provide that no such
mediation conference is required to enforce the clear terms and conditions of the
agreement. The condemnation lawsuit presents no question of an ambiguity in the
agreement.
                                           -7-
              The City relies on Wagner to support its position. Wagner found exempt

from disclosure certain items based on attorney-client privilege or work-product

doctrine. Wagner involved postjudgment collection efforts including a legislative claims

bill relating to the settlement of a wrongful death action. Id. at 786-87. The City's

reliance on Wagner is wholly misplaced. It offers us no pen to expand an exemption to

public disclosure. See Seminole Cnty., 512 So. 2d at 1001-02 (explaining that the

public records act supersedes lawyer-client privilege; the legislature, not the supreme

court, regulates disclosure of such records) (citing City of N. Miami v. Miami Herald

Publ'g Co., 468 So. 2d 218 (Fla. 1985), and Neu v. Miami Herald Publ'g Co., 462 So. 2d
821 (Fla. 1985)); see also State v. Coca-Cola Bottling Co. of Miami, Inc., 582 So. 2d 1,

2 (Fla. 4th DCA 1990) (reiterating that only the legislature can create such an extended

exemption); Op. Att'y Gen. Fla. 13-13 (2013) (advising that section 286.011(8)(e) does

not recognize a continuation of the exemption for "derivative claims" made in separate,

subsequent litigation and such an exemption cannot be read into the statute).

              The shade meeting transcript became a matter of public record upon the

conclusion of the quiet title action through entry of a final judgment. The transcript does

not regain "secret" status just because a new tangentially related lawsuit is filed.

              Reversed and remanded with directions to the trial court to order the City

to disclose the shade meeting transcript.




ALTENBERND and CRENSHAW, JJ., Concur.




                                            -8-